Per Curiam,
A girl six years old was returning from school with a number of children of about the same age and was injured by the defendant’s car on a village street where it had two tracks. The car had been stopped on the south track to await the removal of a horse and wagon which. Avere in front of it. After these were removed the car Avas started quite slowly, and had moved tAvice its length Avhen the girl Avas struck. When the car was started the track in front of it was clear, but a horse and wagon moving in the opposite direction were advancing on the north track. The questions of fact at the trial were, whether the girl had suddenly run from the sidewalk, and was not in view of the motorman until the moment *353she was struck, or whether she and other children were standing in the narrow space between the tracks and in full view when the car was started.
The assignments of error are to the refusal to direct a verdict for the defendant. Whether the children were between the tracks, and the motorman saw or should have seen them; or whether hemmed in by the advance of the car and the wagon, they were in such position, that under the impulse of fright, they would be apt to run across the tracks, were questions for the jury. ■ They were submitted with most careful instructions to which no exceptions were taken.
The judgment is affirmed.